Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed on 14 January 2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed for the reasons set forth in the office action mailed 3 December 2020.   Claims 1 and 4 are the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K. Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        19 January 2021